Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 1 of 17 PageID: 2016




                  EXHIBIT 87a
                                                          Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 2 of 17 PageID: 2017
Account No :                    5501                                VUUZLE MEDIA CORP FZE LLC

ACY AED
                                                                                                                                                                                                                                                OPENING BAL:              0 00               0 00


        RN_D       VALUE_D           RN_REF_NO     EVN    RN CODE                                       RN_DESC                                             USER_ID     INS RUMEN CODE      DR ACY_AM             CR ACY_AM       RA E           DC    LCY_BAL       ACY_CLOSE_BAL         LCY_CLOSE_BAL




      01/11/2020   01/11/2020   097AMIG2030607IS   INIT    NIB      BALANCE B/F FROM NOOR BANK                                                              NOORMIG                                       0.00          099.86           0.00     C        ,099.86               ,099.86                      ,099.86




                                                                    Fi a cial se ices DIBFTS :
                                                                                   1198]        6986 [FIS][ REF/TRANSFER MONEY FOR ADS][BY
      01/11/2020   01/11/2020   9970i d203060002   INIT    FIS                                                                                              SYSTEM                                        0.00       100 000.00          0.00     C    100,000.00          10 ,099 86                      10 ,099.86
                                                                    ORDER OF                   19701 VUUZLE F LM PRODUCTIONOFFC 2101
                                                                    BUS NESSMEDIA CITY DUBAIP.B. 29032 DUB][30168]




                                                                    ELECTRON DEBIT CARD TRANSACTION Tw tter On ine Ads                    IE
      01/11/2020   01/11/2020   99716bq2030639 5   INIT    BS2                                                                                              SYSTEM                                  -2,360.66              0 00          0.00     D      -2,360.66         101,739 20                      101,739.20
                                                                              77 07




      02/11/2020   02/11/2020   080CQWD203070103   INIT    CCW      COUNTER CHEQUE WITHDRAWAL               5033                                            BAA17653   100023                      -80,000.00              0.00          0.00     D     -80,000.00          21,739 20                       21,739.20




      02/11/2020   02/11/2020   080TPCW203070202    NIT    TPC      THIRD PARTY CHQ WITHDRAWAL CHARGES CHEQUE NO:100023                                     SYSTEM                                      -105.00            0.00          0.00     D        -105.00          21,63 20                        21,63 .20




                                                                    SWITCH ATM CASH WITHDRAWAL 2020110 09:27:50 -               9 56 - 376          -
      0 /11/2020   0 /11/2020   999ZATM20309050I    NIT    AUW                                                                                                 S                                    -5,001.50              0.00          0.00     D      -5,001.50          16,632 70                       16,632.70
                                                                    HSBC         DUBAI    AE - 000000376211




                                                                    SWITCH ATM CASH WITHDRAWAL 2020110 09:29:12 -               9 56 - 376          -
      0 /11/2020   0 /11/2020   999ZATM203090 KH    NIT    AUW                                                                                                 S                                    -5,001.50              0.00          0.00     D      -5,001.50          11,631 20                       11,631.20
                                                                    HSBC         DUBAI    AE - 000000376216




                                                                    SWITCH ATM CASH WITHDRAWAL 2020110 09:31:5 -                9 56 - 376          -
      0 /11/2020   0 /11/2020   999ZATM20309055X    NIT    AUW                                                                                                 S                                    -5,001.50              0.00          0.00     D      -5,001.50           6,629 70                        6,629.70
                                                                    HSBC         DUBAI    AE - 000000376221




                                                                    ATM DECL NE TRANSACT ON CHARGE 2020110 09:32:                    9 56 -
      0 /11/2020   0 /11/2020   997DTCU203091553    NIT    DTC                                                                                              SYSTEM                                        -0.70            0 00          0.00     D          -0.70           6,629 00                        6,629.00
                                                                    00000037622 - HSBC       DUBAI     AE




                                                                    ATM DECL NE TRANSACT ON CHARGE 2020110 09:3 :27                   933 -
      0 /11/2020   0 /11/2020   997DTCU20309155     NIT    DTC                                                                                              SYSTEM                                        -0.70            0 00          0.00     D          -0.70           6,628 30                        6,628.30
                                                                    011017000055 - EMRMAL5L01 01017 DUBAI   AEAE




                                                                    OWN CCOUNT TRNSFER DIBFTS :
                                                                               7153             5983 [OAT][/REF/UK INDONESIA FUND][BY ORDER
      05/11/2020   05/11/2020   99706hm203100002    NIT    OAT                                                                                              SYSTEM                                        0.00        30 000.00          0.00     C     30,000.00           36,628 30                       36,628.30
                                                                    OF                  19701 VUUZLE FILM PRODUCT ONOFFC 2101
                                                                    BUS NESSMEDIA CITY DUBAIP.B. 29032 DUB][302 0]




                                                                    ELECTRON DEBIT C RD TR NSACTION DNH*GODADDY COM PHP
      06/11/2020   06/11/2020   997003r20311096     NIT    BS2                                                                                              SYSTEM                                  -1,978.63              0.00          0.00     D      -1,978.63          3 ,6 9 67                       3 ,6 9.67
                                                                    https://www.g US        8652




                                                                    ELECTRON DEBIT CARD TRANSACTION F RST FOOD SERVICES LLC DUBAI
      06/11/2020   06/11/2020   997003r203110972    NIT    BS2                                                                                              SYSTEM                                       -7 .00            0.00          0.00     D         -7 .00          3 ,575 67                       3 ,575.67
                                                                    AE           8652




                                                                    ELECTRON DEBIT CARD TRANSACTION F RST FOOD SERVICES LLC DUBAI
      06/11/2020   06/11/2020   997003r203110980    NIT    BS2                                                                                              SYSTEM                                       -13.00            0.00          0.00     D         -13.00          3 ,562 67                       3 ,562.67
                                                                    AE           8652




                                                                    ELECTRON DEBIT CARD TRANSACTION F RST FOOD SERVICES LLC DUBAI
      06/11/2020   06/11/2020   997003r203110988    NIT    BS2                                                                                              SYSTEM                                        -7.00            0.00          0.00     D          -7.00          3 ,555 67                       3 ,555.67
                                                                    AE           8652




                                                                    OUTGOING CROSS BORDER TRANSFER                         7027                   7027
      07/11/2020   07/11/2020   997a3to203120001    NIT    CFT                                                                                              SYSTEM                                 -16,5 7.18              0.00          0.00     D     -16,5 7.18          18,008. 9                       18,008. 9
                                                                          360:Hanna Bychyk:UKRAINE:: Transfer|




                                                                    OUTGOING CROSS BORDER TRANSFER                         7983                   7983
      08/11/2020   08/11/2020   997a ww203130001    NIT    CFT                                                                                              SYSTEM                                 -10,353.75              0.00          0.00     D     -10,353.75           7,65 7                          7,65 .7
                                                                         3853:Ro iatin Masluha:INDONESIA:: Indones a fund|




                                                                    IB FUNDS TRANSFER CREDIT FROM                   5501 TO                   5501:USD to
      09/11/2020   09/11/2020   001IBFT2031 0161    NIT    IBC                                                                                              SYSTEM                                        0.00       29 ,120.00          0.00     C    29 ,120.00          301,77 7                        301,77 .7
                                                                    AED




      09/11/2020   09/11/2020   997a3xe2031 0001    NIT    DFT      OUTGOING DOMESTIC FUND TRANSFER                          3628 /REF/Trans er of fund     SYSTEM                                -300,000.00              0.00          0.00     D    -300,000.00           1,77 7                          1,77 .7




      09/11/2020   09/11/2020   997a3xe2031 0003    NIT    SER      CASH MGMT. SERV CE CHARGES                      3628                          0911      SYSTEM                                       -26.25            0.00          0.00     D         -26.25           1,7 8. 9                        1,7 8. 9




                                                                    IB FUNDS TRANSFER CREDIT FROM                   5501 TO                   5501:For
      09/11/2020   09/11/2020   001IBFT2031 067     NIT    IBC                                                                                              SYSTEM                                        0.00         5 000.00          0.00     C      5,000.00            6,7 8. 9                        6,7 8. 9
                                                                    Personal Cred t Card




                                                                    IB FUNDS TRANSFER DEBIT FROM                   5501 TO                1 01:Payment
      09/11/2020   09/11/2020   001IBFT2031 075     NIT    IBD                                                                                              SYSTEM                                 - 5,000.00              0 00          0.00     D     - 5,000.00           1,7 8. 9                        1,7 8. 9
                                                                    for Credit Card




                                                                                                                                                                                         Page 1 of 20
                                                     Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 3 of 17 PageID: 2018
                                                           ELECTRON DEBIT CARD TRANSACTION DNH*GODADDY COM AED                       8855
08/03/2021   08/03/2021   997001r210670927    INIT   BS2                                                                                    SYSTEM                           -559.9             0 00   0.00   D       -559.9        70,698 85    70,698.85
                                                           US           8652




                                                           ELECTRON DEBIT CARD TRANSACTION DEL C OUSBRAINS.COM         TRURO
08/03/2021   08/03/2021   997001r210670935    INIT   BS2                                                                                    SYSTEM                           -9    . 7          0 00   0.00   D       -9    . 7     69,75 38     69,75 .38
                                                           CA           8652




                                                           ELECTRON DEBIT CARD TRANSACTION DNH*GODADDY COM PHP                       8855
11/03/2021   11/03/2021   997001q21070127     INIT   BS2                                                                                    SYSTEM                           -139.89            0 00   0.00   D       -139.89       69,61 . 9    69,61 . 9
                                                           US           8652




                                                           OUTGOING CROSS BORDER TRANSFER                 8913                8913
11/03/2021   11/03/2021   997a38u210700001    INIT   CFT                                                                                    SYSTEM                       -7,530.00              0 00   0.00   D     -7,530.00       62,08 . 9    62,08 . 9
                                                                6626:Sean Linehan:USA:: Leads|




                                                           C SH MGMT. SERV CE CHARGES             8913 Sw ft Charges : 52.5
11/03/2021   11/03/2021   997a38u21070000     INIT   SER                                                                                    SYSTEM                            -52.50            0 00   0.00   D        -52.50       62,031 99    62,031.99
                                                                 6626:Sean Linehan:USA:: Leads|




                                                           ELECTRON DEBIT C RD TRANSACTION EIG*CONSTANTCONTACT.COM 855-
12/03/2021   12/03/2021   997001m210711035    NIT    BS2                                                                                    SYSTEM                           -2 6.55            0 00   0.00   D       -2 6.55       61,785.      61,785.
                                                           2295506 US            8652




                                                           IB FUNDS TRANSFER CREDIT FROM          55501 TO
1 /03/2021   1 /03/2021   001IBFT210730173    INIT   IBC                                                                                    SYSTEM                                0.00    277 200.00   0.00   C   277,200.00       338,985.     338,985.
                                                                      5501:Transfer of fund




15/03/2021   15/03/2021   001INCG2107   556   NIT    ICD   I/W CLEARING CHEQUE 10 060106                                                    SYSTEM   100083             -21,296.50              0.00   0.00   D    -21,296.50      317,688 9    317,688.9




15/03/2021   15/03/2021   997a53l2107 0001    NIT    DFT   OUTGOING DOMESTIC FUND TRANSFER                8972 REF/March 2021               SYSTEM                       -3,2      .50          0.00   0.00   D     -3,2    .50    31 ,   .     31 ,   .




15/03/2021   15/03/2021   997a53l2107 0003    NIT    SER   CASH MGMT. SERV CE CHARGES             8972                        1503          SYSTEM                            -52.65            0.00   0.00   D        -52.65      31 ,391 79   31 ,391.79




                                                           CORRESPONDENT BANK CHARGES               8972:
15/03/2021   15/03/2021   997a53l2107 000     NIT    COR                                                                                    SYSTEM                                -1.00         0.00   0.00   D            -1.00   31 ,390 79   31 ,390.79
                                                                           .5/1/CBAUAEAAXXX




15/03/2021   15/03/2021   997a55b2107 0001    NIT    SER   CASH MGMT. SERV CE CHARGES             2286                        1503          SYSTEM                            -52.65            0.00   0.00   D        -52.65      31 ,338.1    31 ,338.1




                                                           CORRESPONDENT BANK CHARGES               2286:
15/03/2021   15/03/2021   997a55b2107 0002    NIT    COR                                                                                    SYSTEM                                -1.00         0 00   0.00   D            -1.00   31 ,337.1    31 ,337.1
                                                                           200/1/CBAUAEAAXXX




15/03/2021   15/03/2021   997a55b2107 0006    NIT    DFT   OUTGOING DOMESTIC FUND TRANSFER                2286 REF/TRansfer of Fund         SYSTEM                     -277,200.00              0.00   0.00   D   -277,200.00       37,137.1     37,137.1




                                                           ELECTRON DEBIT CARD TRANSACTION MAILCHIMP *M SC         MA LCHIMP.COM
21/03/2021   21/03/2021   997001l210802253    NIT    BS2                                                                                    SYSTEM                       -1,099.99              0.00   0.00   D     -1,099.99       36,037.15    36,037.15
                                                           US           8652




                                                           ELECTRON DEBIT CARD TRANSACTION A MEDIUM CORPORAT ON                  5008
29/03/2021   29/03/2021   997001s210880926    NIT    BS2                                                                                    SYSTEM                            -18.97            0.00   0.00   D        -18.97       36,018.18    36,018.18
                                                           US           8652




                                                           ELECTRON DEBIT CARD TRANSACTION DNH*GODADDY COM PHP                       8855
31/03/2021   31/03/2021   997001r210901281    NIT    BS2                                                                                    SYSTEM                       -1,256.79              0.00   0.00   D     -1,256.79       3 ,761 39    3 ,761.39
                                                           US           8652




                                                           ELECTRON DEBIT CARD TRANSACTION DNH*GODADDY COM PHP                       8855
01/0 /2021   01/0 /2021   997001s21091228     NIT    BS2                                                                                    SYSTEM                           -1 1.10            0.00   0.00   D       -1 1.10       3 ,620 29    3 ,620.29
                                                           US           8652




                                                           ELECTRON DEBIT CARD TRANSACTION MIRROR MAZE KIDS AMUSEME DUBAI
01/0 /2021   01/0 /2021   997001s210912292    NIT    BS2                                                                                    SYSTEM                           -200.00            0.00   0.00   D       -200.00       3 , 20 29    3 , 20.29
                                                           AE           8652




                                                           ELECTRON DEBIT CARD TRANSACTION 2 7 MEDICAL EQUIPMENT LLC DUBAI
01/0 /2021   01/0 /2021   997001s210912300    NIT    BS2                                                                                    SYSTEM                           - 70.00            0.00   0.00   D       - 70.00       33,950 29    33,950.29
                                                           AE           8652




                                                           OUTGOING DOMESTIC FUND TRANSFER                  26 1 /REF/Rent 3rd
01/0 /2021   01/0 /2021   997a15h210910002    NIT    DFT                                                                                    SYSTEM                      -26,250.00              0.00   0.00   D    -26,250.00        7,700 29     7,700.29
                                                           warehouse al quos|




01/0 /2021   01/0 /2021   997a15h210910003    NIT    SER   CASH MGMT. SERV CE CHARGES              26 1                        010          SYSTEM                            -52.65            0.00   0.00   D        -52.65        7,6 7 6      7,6 7.6




                                                           ELECTRON DEBIT CARD TRANSACTION 2 7 MEDICAL EQUIPMENT LLC DUBAI
0 /0 /2021   0 /0 /2021   99700202109 2285    NIT    BS2                                                                                    SYSTEM                           -235.00            0.00   0.00   D       -235.00        7, 12 6      7, 12.6
                                                           AE           8652




                                                                                                                                                              Page 8 of 20
                                                      Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 4 of 17 PageID: 2019
Account No :            5501                                                VUUZLE MEDIA CORP FZE LLC


ACY:    USD
                                                                                                                                                                                          OPENING BAL:                   0 00                               0 00


           RN_D       VALUE_D           RN_REF_NO     EVN        RN CODE                     RN_DESC                   USER_ID   INS RUMEN CODE   DR ACY_AM       CR ACY_AM       RA E       DC      LCY_BAL                    ACY_CLOSE_BAL             LCY_CLOSE_BAL




         01/11/2020   01 11/2020   097AMIG203060KXW   INIT        NIB       BALANCE B/F FROM NOOR BANK                 NOORMIG                            0 00         1,302.23    3.67       C             ,783.29                          1,302.23                          ,783.29



         01/11/2020   01 11/2020   097ACRV20306030J   REVL        REV       REVALUATION                                SYSTEM                             0.00             0.00    0.00       D                  -0.20                       1,302.23                          ,783.09




                                                                            OUTGOING CROSS BORDER TRANSFER
                                                                                        9267                 9267
         08/11/2020   08 11/2020   997a2nv203130001   INIT        CFT                                                  SYSTEM                         -1,000 00            0.00    3.67       D           -3,673.00                             302.23                        1,110.09
                                                                                6165:Vuuz e En erpr ses LLC:USA::
                                                                            FUND|




                                                                            INCOMING TRANSFER
                                                                                       609|SFLDKL NVESTMENTS
         08/11/2020   08 11/2020   997a ql203130002   INIT        IWT                                                  SYSTEM                             0 00        99,970.00    3.67       C      367,189.81                            100,272.23                      368,299.90
                                                                            LLC 5700 ALEXA RD|CHARLOTTE NC 28277-
                                                                            0537                  0211




                                                                            IB FUNDS TRANSFER DEBIT FROM
         09/11/2020   09 11/2020   001IBFT2031 0161   INIT        IBD                  5501 TO         5501:USD        SYSTEM                        -81 700.00            0.00    3.60       D      -29 ,120.00                            18,572.23                       7 ,179.90
                                                                            to AED




                                                                            IB FUNDS TRANSFER DEBIT FROM
         09/11/2020   09 11/2020   001IBFT2031 067    INIT        IBD                    5501 TO       5501:For        SYSTEM                        -12 500.00            0.00    3.60       D          - 5,000.00                          6,072.23                       29,179.90
                                                                            Personal Credit Card




         09/11/2020   09 11/2020   097ACRV2031 01DL   REVL        REV       REVALUATION                                SYSTEM                             0.00             0.00    0.00       D           -6,876.60                          6,072.23                       22,303.30




                                                                            OUTGOING CROSS BORDER TRANSFER
                                                                                         8665              8665
         11/11/2020   11 11/2020   997a53b203160001   INIT        CFT                                                  SYSTEM                         -2 000 00            0.00    3.67       D           -7,3 6.00                             ,072.23                     1 ,957.30
                                                                                   6626:Sean Linehan:USA:: Marketing
                                                                            Leads|




                                                                            OUTGOING CROSS BORDER TRANSFER
                                                                                         6972                6972
         12/11/2020   12 11/2020   997a3kd203170001   INIT        CFT                                                  SYSTEM                          - 75 00             0.00    3.67       D           -1,7    .68                        3,597.23                       13,212.62
                                                                                   1630:Amer List Inc:USA:: Ema l
                                                                            Database|




         12/11/2020   12 11/2020   097ACRV2031701E6   REVL        REV       REVALUATION                                SYSTEM                             0.00             0.00    0.00       C                  0.01                        3,597.23                       13,212.63




                                                                            INCOMING TRANSFER
                                                                                      3106||CAROLINA TELLER
         26/11/2020   26 11/2020   997aecx203310002   INIT        IWT                                                  SYSTEM                             0 00       399,932.39    3.67       C     1, 68,951.67                            03,529.62                     1, 82,16 .30
                                                                            SYSTEMS, INC||5700 ALEXA RD||CHARLOTTE
                                                                            NC     0000                   2 11




         26/11/2020   26 11/2020   097ACRV2033101E1   REVL        REV       REVALUATION                                SYSTEM                             0.00             0.00    0.00       D                  -0.01                      03,529.62                     1, 82,16 .29




                                                                            IB FUNDS TRANSFER DEBIT FROM
         28/11/2020   28 11/2020   001IBFT2033310 7   INIT        IBD                  5501 TO                         SYSTEM                        -13 650.00            0.00    3.60       D          - 9,1 0.00                        389,879.62                     1, 33,02 .29
                                                                                       1 01:Transfer




                                                                                                                                 Page 9 of 20
                                             Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 5 of 17 PageID: 2020


                                                                   INCOMING TRANSFER       3517|JOHN R
06/12/2020   06 12/2020   997a5zd203 10002   INIT        IWT       LOFTIN|2289 W C MINO LTO|SPRINGF ELD       SYSTEM                          0 00    29,970.00   3.67   C   110,079.81    113,692.62    17,592.99
                                                                   MO65810 FCS             0112




                                                                   IB FUNDS TRANSFER DEBIT FROM
07/12/2020   07 12/2020   001IBFT203 20709   INIT        IBD                  5501 TO                         SYSTEM                   -100 000.00         0.00   3.60   D   -360,000.00    13,692.62    57,592.99
                                                                              1 01:Transfer of fund




                                                                   OUTGOING CROSS BORDER TRANSFER
                                                                               8 98                 8 98
07/12/2020   07 12/2020   997a7cs203 20001   INIT        CFT                                                  SYSTEM                    -10 000.00         0.00   3.67   D    -36,730.00     3,692.62    20,862.99
                                                                        1125:SPI Internat onal Inc:USA:: MG
                                                                   November 2020




07/12/2020   07 12/2020   097ACRV203 201DK   REVL       REV        REVALUATION                                SYSTEM                         0.00          0.00   0.00   D     -7,300.00     3,692.62    13,562.99




                                                                   OUTGOING CROSS BORDER TRANSFER
13/12/2020   13 12/2020   997a1uu203 80001   INIT        CFT                  1210               1210         SYSTEM                     -2,000 00         0.00   3.67   D     -7,3 6.00     1,692.62     6,216.99
                                                                        6626:Sean Linehan:USA:: Leads




                                                                   INCOMING TR NSFER
                                                                                    8999|SARGON
2 /12/2020   2 12/2020    997aeh0203590002   INIT        IWT                                                  SYSTEM                          0 00   103,969.00   3.67   C   381,878.1     105,661.62   388,095.13
                                                                   MALKEY|SOCKERBRUKSG T N 6 B|15259
                                                                   SODERTALJE               2212




                                                                   OUTGOING CROSS BORDER TR NSFER
                                                                                   00 26               0 26
26/12/2020   26 12/2020   997a3s 203610001   INIT        CFT                                                  SYSTEM                    -57 000.00         0.00   3.67   D   -209,361.00     8,661.62   178,73 .13
                                                                          6165:Vuuz e En erpr ses LLC:USA::
                                                                   transfer of fund Vegas|




                                                                   OUTGOING CROSS BORDER TRANSFER
                                                                                 6007               6007
27/12/2020   27 12/2020   997a8t0203620001   INIT        CFT                                                  SYSTEM                     -1 200 00         0.00   3.67   D     - , 07.60     7, 61.62   17 ,326.53
                                                                         6165:Vuuz e En erpr ses LLC:USA::
                                                                   pending from rent and payout




                                                                   IB FUNDS TRANSFER DEBIT FROM
02/01/2021   02 01/2021   001IBFT210020198   INIT        IBD                  5501 TO                         SYSTEM                    -30 500.00         0.00   3.60   D   -109,800.00    16,961.62    6 ,526.53
                                                                              5501:Payroll Dec




                                                                                                                       Page 11 of 20
                                             Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 6 of 17 PageID: 2021


                                                                   OUTGOING CROSS BORDER TRANSFER
                                                                               610                610
27/01/2021   27 01/2021   997aaqg210270001   INIT        CFT                                                   SYSTEM                    - ,395 00        0.00   3.67   D    -16,1 2.8    98,102.62   360,330.92
                                                                                               16265:Hanna
                                                                   Bychyk:UKRAINE:: Technical Expenses




                                                                   OUTGOING CROSS BORDER TRANSFER
                                                                                   022                022
27/01/2021   27 01/2021   997ab7e210270001   INIT        CFT                                                   SYSTEM                   -62 200.00        0.00   3.67   D   -228, 60.60   35,902.62   131,870.32
                                                                          6165:Vuuz e En erpr ses LLC:USA::
                                                                   Payroll Vegas office




                                                                   INCOMING TRANSFER        0671 |JOHN H
                                                                   DOTSON JR||5 39 S SOUTHWOOD
30/01/2021   30 01/2021   997a7k 210300002   INIT        IWT                                                   SYSTEM                        0 00    2 ,120.00   3.67   C    88,592.76    60,022.62   220, 63.08
                                                                   RD||SPRINGFIELD MO 6580
                                                                                    2801




                                                                   IB FUNDS TRANSFER DEBIT FROM
07/02/2021   07 02/2021   001IBFT210380205   INIT        IBD                  5501 TO                          SYSTEM                   -50 000.00        0.00   3.60   D   -180,000.00   10,022.62     0, 63.08
                                                                              5501:Convert to AED




07/02/2021   07 02/2021   097ACRV210380019   REVL       REV        REVALUATION                                 SYSTEM                        0.00         0.00   0.00   D     -3,650.00   10,022.62    36,813.08




                                                                   OUTGOING CROSS BORDER TRANSFER
10/02/2021   10 02/2021   997a5wd210 10001   INIT        CFT                  9073               9073          SYSTEM                    -2 000 00        0.00   3.67   D     -7,3 6.00    8,022.62    29, 67.08
                                                                        6626:Sean Linehan:USA:: Leads|




                                                                   OUTGOING CROSS BORDER TRANSFER
                                                                                 79 2               79 2
10/02/2021   10 02/2021   997a5yj210 10001   INIT        CFT                                                   SYSTEM                     -517 00         0.00   3.67   D     -1,898.9     7,505.62    27,568.1
                                                                           3853:Rofia in Masluha:INDONESIA::
                                                                   Office Expenses|




                                                                   OUTGOING CROSS BORDER TRANSFER
                                                                                  9027              9027
10/02/2021   10 02/2021   997a5zm210 10001   INIT        CFT                                                   SYSTEM                    -7 000.00        0.00   3.67   D    -25,711.00     505.62      1,857.1
                                                                           8097 D ckinson Wright PLLC:USA::
                                                                   Attorneys Fee|




                                                                   INCOMING TRANSFER       3517|JOHN
11/02/2021   11 02/2021   997a6hb210 20002   INIT        IWT       LOFTIN|2289 W C MINO LTO|SPRINGF ELD        SYSTEM                        0.00      ,970.00   3.67   C    18,25 .81     5, 75.62    20,111.95
                                                                                           1002




                                                                                                                        Page 13 of 20
Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 7 of 17 PageID: 2022




                  EXHIBIT 87b
Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 8 of 17 PageID: 2023

           PAYMENT ARCHIVE AND RESEARCH CENTER
                                   Query Results Report
                                                                      Printed On : 7/26/2021
      Country Code     US
           Currency    USD
           Direction   O
                 Fee   30.00
               IMAD    20210520C1B76E1C001981
                 MID   210520110656XI01
         Msg Status    COMPLETE
       Msg Subtype     00
          Msg Type     10
                 OBI   EXPENSES
              Office   004
              OMAD     20210520B1QGC01R03731305201117FT03
        ORG ADDR1      77 FALLEN TIMBERS TRL
        ORG ADDR2      ROCKAWAY, NJ 07866-4806
            ORG ID            3669
       ORG ID Code     AC
          Originator   VUMU MUSIC LLC
      Paymt Method     FED
      Paymt Source     MAX
          Recv ABA     322271627
         Recv Name     JPMORGAN CHASE BAN
          Reference    210520110656XI01
        Sender ABA     011103093
       Sender Name     TD BANK
                Time   11:06:56
         Value Date    05/20/2021
          Wire Date    05/20/2021

MSG_SOURCE_TYPE        PPUSA
       Account No             3669
           Amount       2,500.00
        Beneficiary    Data Alliance Group
       BNF ADDR1       2321 WALL ST
       BNF ADDR3       LOS ANGELESCA
            BNF ID               5953
         Branch ID     9999
     Country Code      US
         Currency      USD
          Direction    O
                Fee    30.00
              IMAD     20210520C1B76E1C001985
                MID    210520110656XI02
        Msg Status     COMPLETE
      Msg Subtype      00
         Msg Type      10
                OBI    EXPENSES
             Office    004
             OMAD      20210520B6B7HU4R00692405201117FT03
                       77 FALLEN TIMBERS TRL
        ORG ADDR2      ROCKAWAY, NJ 07866-4806
            ORG ID            3669
       ORG ID Code     AC
          Originator   VUMU MUSIC LLC
      Paymt Method     FED
      Paymt Source     MAX

                                                                     Page :     5 of 21
Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 9 of 17 PageID: 2024

           PAYMENT ARCHIVE AND RESEARCH CENTER
                                   Query Results Report
                                                                      Printed On : 7/26/2021
          Recv ABA     026009593
         Recv Name     BANK OF AMERICA, N
          Reference    210520110656XI02
        Sender ABA     011103093
       Sender Name     TD BANK
               Time    11:06:56
         Value Date    05/20/2021
          Wire Date    05/20/2021

MSG_SOURCE_TYPE        PPUSA
       Account No             3669
           Amount       9,030.00
        Beneficiary    Szenderski Consulting Llc
       BNF ADDR1       3645 E OCEAN BLVD
       BNF ADDR2       APT I
       BNF ADDR3       LONG BEACHCA
            BNF ID               7442
         Branch ID     9999
     Country Code      US
         Currency      USD
          Direction    O
                Fee    30.00
              IMAD     20210602C1B76E1C003887
                MID    210602125529XI00
        Msg Status     COMPLETE
      Msg Subtype      00
         Msg Type      10
             Office    004
             OMAD      20210602B6B7HU2R00975606021310FT03
                       77 FALLEN TIMBERS TRL
        ORG ADDR2      ROCKAWAY, NJ 07866-4806
            ORG ID            3669
       ORG ID Code     AC
          Originator   VUMU MUSIC LLC
      Paymt Method     FED
      Paymt Source     MAX
          Recv ABA     026009593
         Recv Name     BANK OF AMERICA, N
          Reference    210602125529XI00
        Sender ABA     011103093
       Sender Name     TD BANK
               Time    12:55:29
         Value Date    06/02/2021
          Wire Date    06/02/2021

MSG_SOURCE_TYPE        PPUSA
       Account No             3669
          Amount        7,000.00
       Beneficiary     VUMU MUSIC LLC
      BNF ADDR1        954 SOUTH ROOSEVELT ROAD N PORTALES
      BNF ADDR2        NM 88130 US
           BNF ID             3669
        Branch ID      9999
     Country Code      US
         Currency      USD


                                                                     Page :     6 of 21
Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 10 of 17 PageID: 2025

           PAYMENT ARCHIVE AND RESEARCH CENTER
                                      Query Results Report
                                                                      Printed On : 7/26/2021
       ORG ID Code     AC
          Originator   RICK D SHAEFFER
      Paymt Method     FED
      Paymt Source     FLS
          Recv ABA     031101266
         Recv Name     TD BANK NA
          Reference                9614
        Sender ABA     041001039
       Sender Name     KEYBANK
               Time    17:15:20
         Value Date    06/08/2021
          Wire Date    06/08/2021

MSG_SOURCE_TYPE        PPUSA
       Account No             3669
           Amount       5,000.00
        Beneficiary    Ronald B Werba
       BNF ADDR1       15310 W. VIA MANANA
       BNF ADDR3       SUN CITY WESTAZ
            BNF ID               1988
         Branch ID     9999
     Country Code      US
         Currency      USD
          Direction    O
                Fee    30.00
              IMAD     20210609C1B76E1C001593
                MID    210609105105XI02
        Msg Status     COMPLETE
      Msg Subtype      00
         Msg Type      10
             Office    004
             OMAD      20210609B6B7HU4R00555906091054FT03
                       77 FALLEN TIMBERS TRL
        ORG ADDR2      ROCKAWAY, NJ 07866-4806
            ORG ID            3669
       ORG ID Code     AC
          Originator   VUMU MUSIC LLC
      Paymt Method     FED
      Paymt Source     MAX
          Recv ABA     026009593
         Recv Name     BANK OF AMERICA, N
          Reference    210609105105XI02
        Sender ABA     011103093
       Sender Name     TD BANK
               Time    10:51:05
         Value Date    06/09/2021
          Wire Date    06/09/2021

MSG_SOURCE_TYPE        PPUSA
       Account No             3669
          Amount        1,900.00
       Beneficiary     Data Alliance Group
      BNF ADDR1        2321 WALL ST
      BNF ADDR3        LOS ANGELESCA
           BNF ID                5953
        Branch ID      9999

                                                                     Page :   10 of 21
Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 11 of 17 PageID: 2026

           PAYMENT ARCHIVE AND RESEARCH CENTER
                                   Query Results Report
                                                                      Printed On : 7/26/2021
      Country Code     US
           Currency    USD
           Direction   O
                 Fee   30.00
               IMAD    20210609C1B76E1C001592
                 MID   210609105106XI00
         Msg Status    COMPLETE
       Msg Subtype     00
          Msg Type     10
                 OBI   EXPENSES
              Office   004
              OMAD     20210609B6B7HU1R00543206091054FT03
        ORG ADDR1      77 FALLEN TIMBERS TRL
        ORG ADDR2      ROCKAWAY, NJ 07866-4806
            ORG ID            3669
       ORG ID Code     AC
          Originator   VUMU MUSIC LLC
      Paymt Method     FED
      Paymt Source     MAX
          Recv ABA     026009593
         Recv Name     BANK OF AMERICA, N
          Reference    210609105106XI00
        Sender ABA     011103093
       Sender Name     TD BANK
                Time   10:51:06
         Value Date    06/09/2021
          Wire Date    06/09/2021

MSG_SOURCE_TYPE        PPUSA
       Account No             3669
           Amount       4,200.00
        Beneficiary    Szenderski Consulting Llc
       BNF ADDR1       3645 E OCEAN BLVD
       BNF ADDR2       APT I
       BNF ADDR3       LONG BEACHCA
            BNF ID               7442
         Branch ID     9999
     Country Code      US
         Currency      USD
          Direction    O
                Fee    30.00
              IMAD     20210609C1B76E1C001776
                MID    210609110151XI00
        Msg Status     COMPLETE
      Msg Subtype      00
         Msg Type      10
             Office    004
             OMAD      20210609B6B7HU1R00587506091111FT03
                       77 FALLEN TIMBERS TRL
        ORG ADDR2      ROCKAWAY, NJ 07866-4806
            ORG ID            3669
       ORG ID Code     AC
          Originator   VUMU MUSIC LLC
      Paymt Method     FED
      Paymt Source     MAX

                                                                     Page :   11 of 21
Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 12 of 17 PageID: 2027

           PAYMENT ARCHIVE AND RESEARCH CENTER
                                   Query Results Report
                                                                      Printed On : 7/26/2021
      Country Code     US
           Currency    USD
           Direction   O
                 Fee   30.00
               IMAD    20210702MMQFMPYQ004494
                 MID   210702133458XI01
         Msg Status    COMPLETE
       Msg Subtype     00
          Msg Type     10
                 OBI   EXPENSES
              Office   004
              OMAD     20210702B1QGC01R06099307021338FT03
        ORG ADDR1      77 FALLEN TIMBERS TRL
        ORG ADDR2      ROCKAWAY, NJ 07866-4806
            ORG ID            3669
       ORG ID Code     AC
          Originator   VUMU MUSIC LLC
      Paymt Method     FED
      Paymt Source     MAX
          Recv ABA     322271627
         Recv Name     JPMORGAN CHASE BAN
          Reference    210702133458XI01
        Sender ABA     011103093
       Sender Name     TD BANK
                Time   13:34:58
         Value Date    07/02/2021
          Wire Date    07/02/2021

MSG_SOURCE_TYPE        PPUSA
       Account No             3669
           Amount       2,100.00
        Beneficiary    Data Alliance Group
       BNF ADDR1       2321 WALL ST
       BNF ADDR3       LOS ANGELESCA
            BNF ID               5953
         Branch ID     9999
     Country Code      US
         Currency      USD
          Direction    O
                Fee    30.00
              IMAD     20210702MMQFMPYQ004467
                MID    210702133508XI00
        Msg Status     COMPLETE
      Msg Subtype      00
         Msg Type      10
                OBI    EXPENSES
             Office    004
             OMAD      20210702B6B7HU3R01216807021336FT03
                       77 FALLEN TIMBERS TRL
        ORG ADDR2      ROCKAWAY, NJ 07866-4806
            ORG ID            3669
       ORG ID Code     AC
          Originator   VUMU MUSIC LLC
      Paymt Method     FED
      Paymt Source     MAX

                                                                     Page :   18 of 21
Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 13 of 17 PageID: 2028

           PAYMENT ARCHIVE AND RESEARCH CENTER
                                      Query Results Report
                                                                      Printed On : 7/26/2021
         Recv ABA      026009593
        Recv Name      BANK OF AMERICA, N
         Reference     210702133508XI00
       Sender ABA            3093
      Sender Name      TD BANK
              Time     13:35:08
        Value Date     07/02/2021
         Wire Date     07/02/2021

MSG_SOURCE_TYPE        PPUSA
       Account No              3669
          Amount         5,000.00
       Beneficiary     VUMU LLC
           BNF ID              3669
        Branch ID      9999
     Country Code      US
         Currency      USD
         Direction     I
               Fee     15.00
             IMAD      20210712MMQFMPWD004488
               MID     210712181015F101
       Msg Status      COMPLETE
      Msg Subtype      00
         Msg Type      10
               OBI     INVESTMENT
            Office     004
            OMAD       20210712MMQFMPYQ00836907121810FT03
                       9208 TIMBERCREEK DR
        ORG ADDR2      BONHAM TX 75418
        ORG ADDR3      US
            ORG ID                0781
       ORG ID Code     AC
          Originator   RICK D SHAEFFER
      Paymt Method     FED
      Paymt Source     FLS
          Recv ABA     031201360
         Recv Name     TD BANK, NA
          Reference    US21071200052076
        Sender ABA     041001039
       Sender Name     KEYBANK
               Time    18:10:15
         Value Date    07/12/2021
          Wire Date    07/12/2021

MSG_SOURCE_TYPE        PPUSA
       Account No             3669
          Amount        2,500.00
       Beneficiary     Data Alliance Group
      BNF ADDR1        2321 Wall St
      BNF ADDR3        Los AngelesCA
           BNF ID                5953
        Branch ID      9999
     Country Code      US
         Currency      USD
         Direction     O


                                                                     Page :   19 of 21
Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 14 of 17 PageID: 2029

           PAYMENT ARCHIVE AND RESEARCH CENTER
                                   Query Results Report
                                                                      Printed On : 7/26/2021
                 Fee   30.00
               IMAD    20210714MMQFMPYQ003137
                 MID   210714122953XI02
         Msg Status    COMPLETE
       Msg Subtype     00
          Msg Type     10
                 OBI   Business Expenses
              Office   004
             OMAD      20210714B6B7HU3R00885807141251FT03
        ORG ADDR1      77 FALLEN TIMBERS TRL
        ORG ADDR2      ROCKAWAY, NJ 07866-4806
            ORG ID            3669
       ORG ID Code     AC
          Originator   VUMU MUSIC LLC
      Paymt Method     FED
      Paymt Source     MAX
          Recv ABA     026009593
         Recv Name     BANK OF AMERICA, N
          Reference    210714122953XI02
        Sender ABA     011103093
       Sender Name     TD BANK
                Time   12:29:53
         Value Date    07/14/2021
          Wire Date    07/14/2021

MSG_SOURCE_TYPE        PPUSA
       Account No              3669
          Amount         30,000.00
       Beneficiary     VUMU LLC
           BNF ID              3669
        Branch ID      9999
     Country Code      US
         Currency      USD
         Direction     I
               Fee     15.00
             IMAD      20210715L4B74B3C003766
               MID     210715171316F100
       Msg Status      COMPLETE
      Msg Subtype      00
         Msg Type      10
               OBI     RE: LYNN SHUGARMAN
            Office     004
            OMAD       20210715MMQFMPYQ00882707151713FT03
                       5333 ARVILLE ST STE 103
        ORG ADDR2      LAS VEGAS NV 89118-2226
       ORG ADDR3       USA
            ORG ID             0918
       ORG ID Code     AC
          Originator   FLOWERING DESERT TRUST DTD 1/26/21
      Paymt Method     FED
      Paymt Source     FLS
          Recv ABA     031101266
         Recv Name     TD BANK NA
          Reference    2021071500009989
        Sender ABA     122400779

                                                                     Page :   20 of 21
Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 15 of 17 PageID: 2030




                   EXHIBIT 87c
Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 16 of 17 PageID: 2031
Case 2:21-cv-01226-KSH-CLW Document 46-90 Filed 09/15/21 Page 17 of 17 PageID: 2032
